Citation Nr: 0500928	
Decision Date: 01/12/05    Archive Date: 01/19/05

DOCKET NO.  01-08 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from January 1951 until 
January 1954.

This matter comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a September 2000 
rating decision of the Regional Office (RO) in Winston-Salem, 
North Carolina that granted service connection for PTSD, and 
established a 30 percent disability evaluation from January 
2000.  The veteran expressed dissatisfaction with the initial 
rating assigned and perfected a timely appeal.  During the 
pendency of the appeal, the 30 percent evaluation for PTSD 
was increased to 50 percent by rating action dated in June 
2003.

The case was remanded by a decision of the Board dated in 
June 2004.

The veteran was afforded a videoconference hearing in 
November 2004 before the undersigned Member of the Board 
sitting at Washington, DC.  The transcript is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran asserts that the symptoms associated with his 
service-connected PTSD have increased in severity and warrant 
a higher rating.  He and his wife presented testimony during 
a videoconference hearing before the undersigned Veterans Law 
Judge in November 2004 that his symptomatology had worsened 
since his last VA examination. The veteran testified that he 
was unable to work, and that he continued to seek treatment 
at the Salisbury, North Carolina VA facility.  The 
representative requested that the Board obtain the veteran's 
treatment records dated from September 25, 2003 to the 
present.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should request the veteran's 
treatment records from the Salisbury VA 
medical center dating from September 
26, 2003 to the present.    

2.  Following any additional 
development deemed appropriate by the 
RO, the RO should readjudicate the 
appellant's claim.  If the benefit 
sought on appeal continues to be 
denied, the RO should furnish an 
appropriate supplemental statement of 
the case to the appellant and his 
representative.  They should then be 
afforded a reasonable period in which 
to respond before the record is 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




